DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed July 14, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the copies of the foreign documents do not include any text and appear to be generated incompletely.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	Examiner’s note: Examiner has cited and provided copies of KR 10-2004-0022870; KR 10-2004-0105613.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “actuator 150” (Spec. page 27, lines 1-2); 
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in order to reflect external light, which is incident on an inner portion of the housing from the outside” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) a control part configured to…in claim 1
	b) a mounting member…in claim 1
	c) a vertical movement part…in claim 1
	d) a tilting part…in claim 1
	e) a lighting module…in claim 2
	f) a reflection part…in claim 4
	g) a moveable lens part…in claim 5
	
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the outside” (line 12), which lacks antecedent basis. 
	Claims 2-8 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatovich et al. (US 2014/0267668 - Ignatovich) in view of Zhan et al. (US 2016/0041375 - Zhan).
	As to claim 1, Ignatovich teaches a corneal type ophthalmic digital microscope (Ignatovich Fig. 1), comprising a housing (Ignatovich Fig. 1 - 113), an objective lens part installed below the housing and configured to come in contact with a cornea of an eyeball (Ignatovich Fig. 1 - 201; para. [0048]), an image sensor part installed in the housing and configured to capture the eyeball visible through the objective part and generate an eyeball image (Ignatovich Fig. 1 - 112; para. [0052]), a position adjuster configured to change a position of the image sensor part (Ignatovich Fig. 1 - 111; para. [0053]), a control part configured to control operations of the image sensor part and the position adjuster and output the eyeball image to the outside (Ignatovich Fig. 1 - 114; para. [0065]), wherein the position adjuster includes a mounting member on which the image sensor part is mounted (Ignatovich Fig. 1 - 112; para. [0052], [0053]), a vertical movement part configured to vertically move the mounting member (Ignatovich Fig. 1 - 111).
	Ignatovich does not specify a tilting part configured to adjust a slop of the mounting member and adjust a direction of the image sensor part.
	In the same field of endeavor, Zhan teaches a microscope having an image sensor part, mounting member, and a tilting part configured to adjust a slope of the mounting member and adjust a direction of the image sensor part (Zhan Fig. 3 - 304, 312; para. [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a tilting part since, as taught by Zhan, such tilting allows for changing the angle of the image sensor to allow for 3D imaging (Zhan para. [0036]).
	As to claim 5, Ignatovich in view of Zhan teaches all the limitation of the instant invention as detailed above with respect to claim 1, and Ignatovich further teaches a moveable lens part installed between the objective lens part and the image sensor part and configured to be vertically moveable (Ignatovich Fig. 1 - 109; para. [0053]).  It would have been obvious to move the lens and image sensor since, as taught by Ignatovich, both movements allow for adjusting focus (Ignatovich para. [0053]).
	As to claim 8, Ignatovich in view of Zhan teaches all the limitation of the instant invention as detailed above with respect to claim 1, and Ignatovich further teaches the image sensor includes a pair of left and right image-capturing elements horizontally spaced apart and configured to capture the eyeball at different angles to generate the eyeball image (Ignatovich para. [0052] - 640x640 pixels where each pixel is an image capturing element).

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatovich and Zhan as applied to claim 1 above, and further in view of Loesel et al. (US 2006/0192921 - Loesel).
	As to claim 2, Ignatovich in view of Zhan teaches all the limitation of the instant invention as detailed above with respect to claim 1, and Ignatovich further teaches the objective lens includes a contact lens having a contact surface, which is configured to come into contact with the cornea (Ignatovich Fig. 1 - 201, 103; para. [0048]), a lighting module installed above the contact lens and configured to emit light toward the cornea (Ignatovich Fig. 1 - 116; para. [0050]), and an optical lens installed above the lighting module configured to allow visual inspection of the eyeball (Ignativich Fig. 1 - 109; para. [0048]).
	Ignatovich in view of Zhan doesn’t specify whether the contact lens surface is concave and if the  optical lens allows eyeball inspection in magnified state.
	In the same field of endeavor Loesel teaches a contact type ophthalmologic microscope having a contact lens with concave portion (Loesel Fig. 2 - 42; para. [0026]) and an optical lens allowing for magnified eyeball inspection (Loesel Fig. 1 - 72; para. [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide concave contact lens and magnifying inspection since as taught by Loesel, concave curvatures allow for contact and matching the curvature of the cornea (Loesel Fig. 2 - 42, 44; para. [0026]), and magnifying lens/inspecting allow for surgeon’s to view the patient/eye magnified (Loesel Fig. 1 - 72).
	As to claim 3, Ignatovich in view of Zhan and Loesel teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Ignatovich further teaches the lighting module includes a light transmission panel disposed between the contact lens and the optical lens and configured to transmit light (Ignatovich Fig. 1 - light transmission panel (116) between contact lens (201) and optical lens (109); para. [0050]; Fig. 3A), and a light source installed at the light transmission panel (Ignatovich Fig. 3A - 301a, 302a, 303a; para. [0087]).
	As to claim 6, Ignatovich in view of Zhan teaches all the limitation of the instant invention as detailed above with respect to claim 1, but doesn’t specify a beam splitter installed between the image sensor part and the objective lens part and configured to cause external light, which is emitted toward an inner portion of the housing from the outside, to be incident on the objective lens part.
	In the same field of endeavor Loesel teaches a corneal contact type ophthalmologic microscope having a beam splitter between image sensor and objective lens (Loesel Fig. 1 - unlabeled splitter at (66) between image sensor (58) and objective (20); para. [0024]), and configured to cause external light (Loesel Fig. 1 - 22, 24; para. [0024]), which is emitted toward an inner portion of the housing from the outside, to be incident on the objective lens part (Loesel Fig. 1 - 22, 24, 20; para. [0024]).
	It would have been obvious to one of oridinary skill in the art to include the beam splitter since, as taught by Loesel, this allows for the introduction of laser light to the corneal contact objective (Loesel Fig. 1; para. [0024]).
	As to claim 7, Ignatovich in view of Zhan and Loesel teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Loesel further teaches the external light is laser light for OCT or laser treatment (Loesel Fig. 1 - 22; para. [0024]; Abstract).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ignatovich in view of Zhan and Loesel as applied to claim 2 above, and further in view of Frisen (US 3,820,879).
	As to claim 4, Ignatovich in view of Zhan and Loesel teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a reflection part formed on a side surface of the contact lens in order to reflect external light, which is incident on an inner portion of the housing from the outside, in a specific direction of the eyeball.  In the same field of endeavor Frisen teaches a corneal objective lens having a reflection part formed on a side surface of the contact lens in order to reflect external light, which is incident on an inner portion of the housing from the outside, in a specific direction of the eyeball (Frisen Fig. 1 - 16, 18; col. 3:62-67; col. 5:1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a reflection par since, as taught by Frisen, such mirrors allow for examining larger areas of the eye/fundus (Frisen col. 1:63-67; col. 2: 1-6; col. 3:62-67; col. 5:1-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kitajima (US 2004/0257645); Kitajima (KR 10-2004-0105613); Kim (10-2004-0022870); Lee et al. (US 11,019,998); Ignatovich (US 8,836,778); Feldon (US 7,802,884); Govignon (US 4,023,189); Cornsweet et al. (US 3,712,716); Cornsweet et al. (US 2012/0224142); Gille et al. (US 2012/0257167); Collins et al. (US 2006/0146284) are cited as additional examples of corneal contact ophthalmic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 1, 2022